DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The amendment filed July 20, 2022 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 13-18, 20-24, 27-30, 32-34, and 38-46 are pending.

Claim Rejections - 35 USC § 103
4.	Claims 13, 15-18, 20, 23, 24, 27-30, 33, and 40-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 2006/0078530) in view of Ansmann (US 6,280,712) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
Liu and Ansmann also do not teach the claimed pH. The Action argues that combining Liu and Ansmann would result in a composition that would “intrinsically” have a pH value within the claimed range. The Action is incorrect. The pH of a composition is dependent upon each and every constituent of the composition. The Action has proposed combining the composition of Liu, of which the pH is unknown, with the composition of Ansmann, of which the pH is unknown, and has incorrectly concluded that the combined composition would have a pH that is within the claimed range. However, the pH of each individual cited composition is unknown, let alone the pH of the proposed combination. The Action has merely presumed that, because Ansmann includes an amount of vitamin E that allegedly aligns with the amounts taught by Applicant, that the pH of the composition of Ansmann would be within the claimed range. However, this analysis fails to consider the effect on pH of the other constituents of the composition of Ansmann. Even presuming that the pH of the composition of Ansmann is from 2.5 to 5.5, which has not been established, the Action has further presumed that when combining the composition of Ansmann with that of Liu, that the combined composition would have a pH within the claimed range. However, this analysis fails to consider the effect on pH of the constituents of the composition of Liu. Also, this analysis fails to consider the amount of vitamin E present after the compositions of Ansmann and Liu are combined. The fact that the pH of the combined composition of Ansmann/Liu may have a pH within the claimed range, or is even likely to have such a pH, is insufficient to establish that the combined composition of Ansmann/Liu inherently (or intrinsically) has such a pH.

However, this argument is not persuasive because as discussed in the previous Office action the pH of the composition is considered to be a result effective variable that an artisan would be motivated to optimize.  An artisan of ordinary skill would also reasonably expect that compositions with a pH around that normally found on the surface of the skin would be less likely to cause irritation to the skin of the user during topical application.  Applicant’s specification defines the pH of the skin at about 5.5 (see page 17).  An artisan would also expect that pH value should be optimized to provide storage stability to the composition.
Applicant also argues:
No cited reference teaches the claimed pH range for a topical solution composition. The Action has failed to consider the criticality of the range in reducing hyperpigmentation-related lesions on the skin, which is clearly demonstrated by the present Specification… For example, the present Specification demonstrates that topical solution compositions with a pH within the claimed range have dramatic reductions in visible pigmentation lesions. These results are clearly demonstrated in the specification. See the present Specification at paragraphs [0056]-[0077]. The cited references prefer pH values that Applicant has found to result in little to no reduction in pigmented lesions.

Claim 44 recites that the topical solution cream or gel exhibits the capability of reducing the number of visible lesions on human skin by from 10% to 50%. The fact that the compositions of the cited references may exhibit the claimed capability, or is even likely to exhibit the claimed capability, is insufficient to establish that the cited references (separate or in combination) necessarily exhibit the claimed capability.

However, the results shown in the specification are not considered to establish that the pH of the composition is critical to producing an unexpected result.  Example 1 in the specification compares a red wine and vitamin B5 gel with a pH of 5.5, a red wine and vitamin B5 gel with a pH of 2.5, and a control gel with vitamin B5, no red wine, and a pH of 7.0.  The results show that gels with red wine are able to reduce pigmented lesions and the gel without the red wine does not reduce the lesions.  However, the results are not considered to show that the pH is the critical variable.  The specification does not show results for a red wine gel with a pH outside the claimed pH range.  The red wine is an active ingredient; thus, it is not unexpected that a gel with a red wine ingredient functions better than a gel without this active ingredient.  Therefore, applicant’s arguments are not persuasive.  In response to applicant's argument that the prior art does not teach a reduction in pigmented lesions, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
5.	Claims 14, 34, 38, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (US 2006/0078530) in view of Ansmann et al. (US 6,280,712) as applied to claims 13, 15-18, 20, 23, 24, 27-30, 33, 40-44 above, and further in view of MacNeil (The Wine Bible. Workman Publishing: New York, 2001, Print. Excerpt, pages 30-35) and “Portfolio Winery” website (https://web.archive.org/web/20060324003616/http://www.portfoliowinery.com/winery.html  - internet archived version from March 2006) for the reasons set forth in the previous Office action.
Applicant argues this rejection in combination with the rejection based on Liu and Ansmann.  Thus, this rejection is still considered to be valid for the reasons set forth in the previous Office action and discussed above in paragraph 4.
6.	Claims 13, 15-18, 20-24, 27, 29, 30, 32, 33, and 40-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 2006/0078530) in view of Breton et al. (6,124,364) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
Liu and Ansmann also do not teach the claimed pH. The Action argues that combining Liu and Ansmann would result in a composition that would “intrinsically” have a pH value within the claimed range. The Action is incorrect. The pH of a composition is dependent upon each and every constituent of the composition. The Action has proposed combining the composition of Liu, of which the pH is unknown, with the composition of Ansmann, of which the pH is unknown, and has incorrectly concluded that the combined composition would have a pH that is within the claimed range. However, the pH of each individual cited composition is unknown, let alone the pH of the proposed combination. The Action has merely presumed that, because Ansmann includes an amount of vitamin E that allegedly aligns with the amounts taught by Applicant, that the pH of the composition of Ansmann would be within the claimed range. However, this analysis fails to consider the effect on pH of the other constituents of the composition of Ansmann. Even presuming that the pH of the composition of Ansmann is from 2.5 to 5.5, which has not been established, the Action has further presumed that when combining the composition of Ansmann with that of Liu, that the combined composition would have a pH within the claimed range. However, this analysis fails to consider the effect on pH of the constituents of the composition of Liu. Also, this analysis fails to consider the amount of vitamin E present after the compositions of Ansmann and Liu are combined. The fact that the pH of the combined composition of Ansmann/Liu may have a pH within the claimed range, or is even likely to have such a pH, is insufficient to establish that the combined composition of Ansmann/Liu inherently (or intrinsically) has such a pH.

However, this argument is not persuasive because as discussed in the previous Office action the pH of the composition is considered to be a result effective variable that an artisan would be motivated to optimize.  An artisan of ordinary skill would also reasonably expect that compositions with a pH around that normally found on the surface of the skin would be less likely to cause irritation to the skin of the user during topical application.  Applicant’s specification defines the pH of the skin at about 5.5 (see page 17).  An artisan would also expect that pH value should be optimized to provide storage stability to the composition.
Applicant also argues:
No cited reference teaches the claimed pH range for a topical solution composition. The Action has failed to consider the criticality of the range in reducing hyperpigmentation-related lesions on the skin, which is clearly demonstrated by the present Specification… For example, the present Specification demonstrates that topical solution compositions with a pH within the claimed range have dramatic reductions in visible pigmentation lesions. These results are clearly demonstrated in the specification. See the present Specification at paragraphs [0056]-[0077]. The cited references prefer pH values that Applicant has found to result in little to no reduction in pigmented lesions.

Claim 44 recites that the topical solution cream or gel exhibits the capability of reducing the number of visible lesions on human skin by from 10% to 50%. The fact that the compositions of the cited references may exhibit the claimed capability, or is even likely to exhibit the claimed capability, is insufficient to establish that the cited references (separate or in combination) necessarily exhibit the claimed capability.

However, the results shown in the specification are not considered to establish that the pH of the composition is critical to producing an unexpected result.  Example 1 in the specification compares a red wine and vitamin B5 gel with a pH of 5.5, a red wine and vitamin B5 gel with a pH of 2.5, and a control gel with vitamin B5, no red wine, and a pH of 7.0.  The results show that gels with red wine are able to reduce pigmented lesions and the gel without the red wine does not reduce the lesions.  However, the results are not considered to show that the pH is the critical variable.  The specification does not show results for a red wine gel with a pH outside the claimed pH range.  The red wine is an active ingredient; thus, it is not unexpected that a gel with a red wine ingredient functions better than a gel without this active ingredient.  Therefore, applicant’s arguments are not persuasive.
In addition, applicant argues:
…one skilled in the art would not be motivated to modify the composition of Liu in view of the composition of Breton, because Liu and Breton are directed to different underlying purposes. Liu is directed to compositions that protect and repair existing skin. Liu at paragraph [0003]. Whereas, Breton is directed to compositions that desquamate existing skin for replacement with new skin. As such, one skilled in the art would have no motivation to modify the composition of Liu to include the ingredients of the composition of Breton, as there is no teaching in Breton that such ingredients are affected to achieving the goals of Liu. Furthermore, Breton requires a pH of at least 5, and preferably higher. Breton at col. 6, Ins. 4-6.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed in the previous Office action, it would have been obvious to one of ordinary skill in the art to add the claim-designated ingredients to the Liu composition to provide the instantly claimed composition because at the time of the invention Breton taught that these ingredients were beneficial in the making of topical solution in the form of a gel.  For instance, Breton taught topical skin compositions for promoting desquamation and/or stimulating epidermal renewal of the skin and improving the appearance of damaged skin and/or combating intrinsic and/or extrinsic skin aging comprising an effective amount of at least one hydroxystilbene, in particular resveratrol or (3,4’,5-trihydroxystilbene) because it is a natural compound which exists in grape skin and in wine', (see Column 1 to Column 3, second paragraph) can be formulated as an emulsion (for example, an oil-in-water or water-in-oil emulsion) or provided in the form of an aqueous or aqueous/alcoholic solution (optionally gelled), or in the form of gel or cream (see Column 4, lines 41-60).  Emulsifiers, emollients,  preservatives, as well as Polydimethylsiloxane (PDMS; also known as dimethylpolysiloxane), Vitamin E, carbomer, xanthan gum, butylene glycol, cetyl alcohol are ingredients also included in the making of the compositions.  In addition, as discussed above, modification of the pH is considered to be a routine optimization of a result effective variable. Therefore, applicant’s arguments are not persuasive.  In response to applicant's argument that the prior art does not teach a reduction in pigmented lesions, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Double Patenting
7.	Claims 13-18, 20-24, 27-30, 32-34, and 38-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,888,515 for the reasons set forth in the previous Office action.
Applicant has requested that this rejection be held in abeyance until allowable subject matter is indicated.  The request is noted.  The rejection is currently still considered valid at this time for the reasons set forth in the previous Office action.
8.	Claims 13-18, 20-24, 27-30, 32-34, and 38-46 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,770,480 for the reasons set forth in the previous Office action.
Applicant has requested that this rejection be held in abeyance until allowable subject matter is indicated.  The request is noted.  The rejection is currently still considered valid at this time for the reasons set forth in the previous Office action.

9.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655